Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.10 Amendment to Participation Agreement Among ING Partners, Inc. ING Life Insurance and Annuity Company ING Financial Advisers, LLC and Reliastar Life Insurance Company of New York This Amendment is dated as of 29th day of April, 2005 by and between ING Partners, Inc. (the Fund), ING Life Insurance and Annuity Company (the Adviser), ING Financial Advisers, LLC (the Distributor) and Reliastar Life Insurance Company of New York (the Company) (collectively, the Parties). WHEREAS, the Parties entered into a Participation Agreement on December 6, 2001 (the Agreement) and subsequently amended the Agreement on March 13, 2002, May 1, 2003 and November 1, 2004; WHEREAS, the Parties desire to further amend said Agreement in the manner hereinafter set forth; NOW THEREFORE, the parties hereby amend the Agreement in the following form: 1. By replacing the existing Schedule B with the Amended Schedule B attached hereto. 2. All of the other provisions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. ING Partners, Inc. ING Life Insurance and Annuity Company By: \s\ Robert S. Naka By: \s\ Laurie M. Tillinghast Robert S. Naka Laurie M. Tillinghast Senior Vice President Vice President ING Financial Advisers, LLC Reliastar Life Insurance Company of New York By: \s\ Terran R. Titus By: \s\ Laurie M. Tillinghast Name: Terran R. Titus Laurie M. Tillinghast Title: Vice President, Advisory Services Vice President AMENDED SCHEDULE B ING Partners, Inc. Designated Portfolios ING American Century Large Company Value Portfolio  Initial, Adviser and Service Class ING American Century Select Portfolio  Initial, Adviser and Service Class ING American Century Small Cap Value Portfolio  Initial, Adviser and Service Class ING Baron Small Cap Growth Portfolio  Initial, Adviser and Service Class ING Fidelity® VIP Contrafund® Portfolio  Initial, Adviser and Service Class ING Fidelity® VIP Equity-Income Portfolio  Initial, Adviser and Service Class ING Fidelity® VIP Growth Portfolio  Initial, Adviser and Service Class ING Fidelity® VIP Mid Cap Portfolio  Initial, Adviser and Service Class ING Fundamental Research Portfolio  Initial, Adviser and Service Class ING Goldman Sachs® Capital Growth Portfolio  Initial, Adviser and Service Class ING Goldman Sachs® Core Equity Portfolio  Initial, Adviser and Service Class ING JPMorgan Fleming International Portfolio  Initial, Adviser and Service Class ING JPMorgan Mid Cap Value Portfolio  Initial, Adviser and Service Class ING MFS Capital Opportunities Portfolio  Initial, Adviser and Service Class ING OpCap Balanced Value Portfolio  Initial, Adviser and Service Class ING Oppenheimer Global Portfolio  Initial, Adviser and Service Class ING Oppenheimer Strategic Income Portfolio  Initial, Adviser and Service Class ING PIMCO Total Return Portfolio  Initial, Adviser and Service Class ING Salomon Brothers Aggressive Growth Portfolio  Initial, Adviser and Service Class ING Salomon Brothers Fundamental Value Portfolio  Initial, Adviser and Service Class ING Salomon Brothers Large Cap Growth Portfolio  Initial, Adviser and Service Class ING Solution 2015 Portfolio  Initial, Adviser and Service Class ING Solution 2025 Portfolio  Initial, Adviser and Service Class ING Solution 2035 Portfolio  Initial, Adviser and Service Class ING Solution 2045 Portfolio  Initial, Adviser and Service Class ING Solution Income Portfolio  Initial, Adviser and Service Class ING T. Rowe Price Diversified Mid Cap Growth Portfolio  Initial, Adviser and Service Class ING T. Rowe Price Growth Equity Portfolio  Initial, Adviser and Service Class ING UBS U.S. Large Cap Equity Portfolio  Initial, Adviser and Service Class ING Van Kampen Comstock Portfolio  Initial, Adviser and Service Class ING Van Kampen Equity and Income Portfolio  Initial, Adviser and Service Class *Goldman Sachs® is a registered service mark of Goldman, Sachs & Co., and it is used by agreement with Goldman, Sachs & Co. ** Fidelity® and Contrafund® are registered trademarks of FMR Corp. 2
